Citation Nr: 1450265	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to September 1967 and from June 1983 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

The Veteran testified before the undersigned in June 2014.  A transcript of that hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence and a waiver indicating that he wished to waive its review by the agency of original jurisdiction (AOJ).  38 C.F.R. §§ 19.37, 20.1304 (2014).  The Board has thereby considered the said evidence in its decision.    


FINDING OF FACT

Throughout the period of the appeal, the Veteran's diabetes mellitus has required a restricted diet and the use of insulin, as well as regulation of activities.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119; Diagnostic Code 7913 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2010 of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates are awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA obtained the Veteran's STRs.  Also on file are pertinent VA and private outpatient treatment records. The Veteran has not identified any outstanding evidence that has not otherwise been obtained.

The Veteran was afforded a VA diabetes mellitus examination in September 2010. To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this examination is adequate for adjudication purposes. It was comprehensive and adequately addressed the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on physical examination. A cordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) .

The Board recognizes that the last diabetes mellitus examination is now over four years old, and that the Veteran testified that his diabetes had worsened since that time.  Such would normally trigger a Remand of the matter in order to provide the Veteran with a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  However, as will be discussed below, the Veteran has submitted sufficient evidence to support the assignment of an increased (40 percent) rating.  He also testified that he has not had any hospitalizations for his diabetes, which is a requirement for higher (60 percent and 100 percent) ratings.  The Veteran is already in receipt of separate compensable ratings for peripheral neuropathy of the lower extremities due to his diabetes.  No other symptoms/complications of diabetes has been identified or claimed.  Put another way, no useful purpose would be served in providing the Veteran with a new examination.  Remanding the matter for another VA examination would be an undue waste of resources.  See Stegall v. West, 11 Vet. App. 268 (1998);

Discussion of the Veteran's June 2014 Travel Board hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue as listed above was identified at the hearing.  Information was elicited from the Veteran concerning the severity of his diabetes mellitus, to include whether he required a regulation of activities due to his diabetes mellitus.

III. Merits of the Claim

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from disabilities and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which rating to assign, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Diabetes mellitus is rated under Diagnostic Code 7913, which provides a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; a 60 percent when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119 (2014).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note 1 to Diagnostic Code 7913 (2014). 

VA Regulation provides that it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.  The Court has held that 38 C.F.R. § 4.21 has no application when rating diabetes mellitus.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The rating criteria for diabetes mellitus employ the word "and" between different criterion for each disability rating higher than 10 percent.

The Court upheld the Board's interpretation of conjunctive joining (use of the word "and") of criteria for a given rating as meaning that all of the criteria so joined were necessary in order to award the rating.  Id. at 366.  Specifically, the Court explained that "if taking insulin and having a restricted diet were sufficient to support a 40 [percent] disability rating without restriction of activities, then there would be no reason for "insulin and restricted diet" to be one of the two ways to qualify for a 20 [percent] rating."  Id.  Such "successive rating criteria" are those where the criteria for a given higher rating includes the criteria for each lower rating, which means that if one of the criterion for a given rating was not present the Veteran could only receive a rating at a level that did not require that missing criterion.  See Tatum v. Nicholson, 23 Vet. App. at 156 (2009).  "Medical evidence is required to support a finding that a claimant's diabetes requires regulation of activities."  Camacho, 21 Vet. App. at 364.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An October 2007 rating decision granted service connection for diabetes mellitus and assigned as 20 percent rating, as the evidence showed that the Veteran took an oral hypoglycemic agent and restricted his diet to control his diabetes.  The Veteran filed a claim for an increased rating for diabetes mellitus in July 2010, stating that he was now also insulin-dependent.  Therefore, the relevant question is the state of his disability since July 2010.  38 C.F.R. § 3.400 (2014).

In September 2010, the Veteran underwent a VA examination.  The examiner noted that the Veteran denied ketoacidosis and hypoglycemic episodes; denied any complications; followed a restricted diabetic reduced-calorie diet; has lost about 40 pounds in the last year; and saw his diabetic care provider every three to six months.  The Veteran's diabetes medications included insulin, metformin, and sitaglipizide.  The Veteran reported being unemployed since May 2010, secondary to starting insulin, and that both his occupation and activities of daily living were affected by his fatigue and peripheral neuropathy.  The examiner diagnosed the Veteran with type II diabetes with no complications of retinopathy, cerebrovascular disease, coronary artery disease, nephropathy, peripheral vascular disease, skin abnormality, or erectile dysfunction; and with moderate polysensory neuropathy of the bilateral lower extremities secondary to the diabetes.       

A May 2011 letter from the Veteran's private physician related that the Veteran took insulin, was on a restricted diabetic diet, and has regulated daily activities for better control of his diabetes.  

A July 2011 general VA examination noted that the Veteran was asymptomatic; denied any hospitalizations for ketoacidosis or hypoglycemia; denied any complications; attempted to follow a low carbohydrate/sugar diet; has lost 18 pounds since January intentionally to help control his diabetes; and saw his diabetes care provider every three to six months.  

In his January 2012 appeal to the Board, the Veteran stated that his doctor did restrict his activities.

A March 2014 letter from the Veteran's private physician stated that the Veteran took insulin and glipizide for his diabetes, that his health problems limited his activities, and that he had diet restrictions to keep blood sugar under control. 

A May 2014 letter from the Veteran's physician reiterated that the Veteran's diabetes and inability to control blood sugars caused him to have the following restrictions: no walking for longer than 15 minutes, no running, no standing for longer than 15 minutes, and no exercising for longer than 15 minutes.  The physician stated that the Veteran has been her patient for seven years.

At his June 2014 hearing, the Veteran testified that his diabetes restricted his walking, exercise, sitting, and standing to no longer than 15 minutes, and stated that he was unable to run at all because all those activities affected his blood sugars.  The Veteran related that he was on a restrictive diet and took insulin, glipizide, and janumet for his diabetes.   The Veteran stated that his activities restrictions have been in place for at least two years, and that his diabetes has worsened over the past few years.  He noted that he saw his doctor every six months, and has not had any hospitalizations.  Aside from his peripheral neuropathy, no other complications of his diabetes were identified.        

The Veteran's VA and private medical treatment records from July 2010 to September 2011 show ongoing treatment for diabetes mellitus.

The evidence of record demonstrates that the Veteran's diabetes is insulin-dependent, treated with a diet, and requires regulation of activities.  The regulation of activities was supported by the May 2011 and May 2014 letters from the Veteran's private physician, which related that the Veteran took insulin, was on a restricted diabetic diet, and has regulated daily activities for better control of his diabetes.  The evidence shows that the Veteran's diabetes mellitus meets the criteria for 40 percent rating for the entire period on appeal.  

However, the criteria to support a higher (60 percent) rating have not been shown.  The Veteran has never claimed, and the medical evidence of record does not show, that he experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Even more frequent hospitalizations and treatment are required for a 100 percent rating.  Further, with the exception of his already serviced connected peripheral neuropathy, there are no complications of the Veteran's diabetes that would warrant separate, compensable evaluations.  There is no evidence that diabetes mellitus has resulted in retinopathy, cerebrovascular disease, coronary artery disease, nephropathy, peripheral vascular disease, skin abnormality, or erectile dysfunction.   The Veteran does not contend otherwise.

The Board also considered whether referral is warranted for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the case is referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The criterion for such an assignment is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If this is the case, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  

The Veteran has not reported any symptoms of his diabetes not contemplated by the schedular criteria.  The Board is aware that the Veteran maintains that his diabetes results in fatigue, which could have an adverse occupational effect.  As the schedular criteria do not mention fatigue, it cannot be said that the criteria contemplate those "symptoms."  There are, however, no additional factors, such as marked interference with employment or frequent hospitalization, or any other factor of similar kind and degree to these examples, present in this case.  Hence, the Board declines to refer the claim for referral for extraschedular consideration.

Reference is also made to the Veteran's report that his retirement was precipitated by his beginning to use insulin to treat his diabetes.  The Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, despite the intimation that his diabetes mellitus is a factor in his current unemployment, the Board notes that the Veteran is presently in receipt of a combined 100 percent schedular rating.  A separate 100 percent rating for TDIU could not be assigned.  



ORDER

Entitlement to an increased rating for diabetes mellitus is granted at 40 percent disabling.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


